Citation Nr: 0003053	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  95-37 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which continued a 70 percent 
disability rating for PTSD and denied entitlement to a total 
disability rating based upon individual unemployability due 
to service-connected disabilities (TDIU).  The veteran 
perfected an appeal on both issues but in October 1995 the RO 
granted the veteran's TDIU claim and again continued the PTSD 
evaluation.  In April 1998 the Board noted that the RO had 
granted the TDIU and remanded the PTSD evaluation issue back 
to the RO for further development.  After completion of the 
requested development to the extent possible and continued 
denial of the veteran's claim for a rating increase for PTSD 
the RO returned the case to the Board.

Some confusion now has arisen over the issue currently before 
the Board.  In an August 1999 written statement and a 
November 1999 oral statement before the Board the veteran's 
representative suggested without further elaboration that 
TDIU benefits were no longer in effect and that the veteran's 
entitlement to a TDIU was the sole appellate issue before the 
Board.  The claims file provides no support for this 
conclusion and it appears that the Board has had no 
jurisdiction over this issue since the RO's October 1995 
complete grant of TDIU benefits.  The Board finds that the 
PTSD rating issue is the sole issue now on appeal.  
Notwithstanding apparent misapprehension of the issue on 
appeal at the time of the November 1999 Board hearing, the 
facts presented therein pertained exclusively to the effect 
of PTSD upon the veteran's life.  Therefore, the Board finds 
no reason to REMAND this matter for a Board hearing on the 
increased rating issue.



FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected PTSD is manifested by 
symptoms that render him demonstrably unable to obtain or 
retain employment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.132, Diagnostic Code 9411 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a higher 
evaluation for his service-connected PTSD because the 
disorder is more disabling than contemplated by the current 
70 percent rating.  He asserts that his PTSD symptomatology 
is so disabling as to render him unemployable.

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim, 
the VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The RO granted service connection for anxiety reaction in 
March 1971 and assigned a noncompensable rating under 
Diagnostic Code (DC) 9400.  In February 1990 the RO 
recharacterized the disorder as recurrent major depression 
and increased the evaluation to 30 percent pursuant to DC 
9405.  In February 1991 the RO recharacterized the disorder 
as PTSD and continued the 30 percent rating under DC 9411.  
In August 1992 the RO increased the PTSD rating to 50 percent 
and to 70 percent in July 1993 pursuant to the same DC.  The 
veteran also is service connected for rhinitis and sinusitis, 
together rated as 10 percent disabling under DC 6501.

The Board notes that the RO's October 1995 grant of TDIU 
benefits is based virtually entirely upon evidence showing 
unemployability due to the veteran's PTSD symptomatology.  
The RO grant essentially incorporates by reference a 
contemporaneous Hearing Officer Decision (Decision) 
addressing both of the veteran's service-connected disorders.  
Although the Decision finds without explanation or 
elaboration that the veteran's service-connected rhinitis and 
sinusitis constitutes "some employment handicap" it does 
not discuss the nature or extent of the supposed handicap.  
Moreover, the Decision includes substantial discussion of 
symptomatology found to constitute the veteran's employment 
handicap due to PTSD.  The Decision is supported by 
references to the record's copious VA and private medical 
records of treatment, examination and hospitalization for the 
veteran's service-connected mental disorder from February 
1971 to September 1998, by a June 1991 private psychological 
evaluation finding the veteran unemployable, and by a Social 
Security Administration decision granting the veteran 
disability benefits based upon records "the overwhelming 
bulk of which pertain to [the veteran's] PTSD."

The Board further finds that medical evidence subsequent to 
the Board's April 1998 remand confirms the veteran's 
unemployability due to PTSD.  The VA physician who provided a 
PTSD examination in September 1998 diagnosed severe PTSD and 
assigned a Global Assessment of Functioning (GAF) score of 
45.  This GAF score is consistent with a serious impairment 
of occupational functioning manifested by the inability to 
keep a job.  See American Psychiatric Association:  
Diagnostic and Statistical Manual for Mental Disorders 
(Fourth Ed. 1994), adopted by the VA at 38 C.F.R. §§ 4.125 
and 4.126 (1999).  The veteran has testified that he has not 
worked since 1989 because of his PTSD symptomatology.

Revised schedular rating criteria for PTSD have been in 
effect since November 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the conclusion of the administrative or judicial appeal 
process, the applicable provision is the one most favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board considers the veteran's claim 
here under former provisions.

Under the former regulation, 38 C.F.R. § 4.132, DC 9411, a 
100 percent disability rating is warranted for PTSD in three 
circumstances, each of which constitutes a separate and 
independent basis for granting a 100 percent disability 
rating.  Johnson v. Brown, 7 Vet. App. 95, 99 (1994).  A 100 
percent rating is warranted under this provision when the 
veteran is demonstrably unable to obtain or retain 
employment.  The Board finds that the ample medical evidence 
in this case establishes beyond cavil that the veteran is 
demonstrably unable to obtain or retain employment as a 
result of his PTSD.  Therefore, the Board finds that a 100 
percent rating for PTSD is appropriate.


ORDER

A 100 percent rating for PTSD is granted subject to the laws 
and regulations governing payment of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

